DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 19, 2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 1 is objected to because of the following informalities:  
Line 6, replace “providing” with (accessing, acquiring, or retrieving or the like) for an active step language.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 8, 10-11, and 14 (and claims 3-7, 9, and 12-13) for inheriting the same deficiencies of their base claims) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the flow" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the time t(i)" in line 14.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the maximum contrast" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the visualization" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the formula" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the time-resolved angiographic image data set" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the vascular system" in line 3. There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the contrast medium and/or marked blood components fill process" in line 6. There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the time (t(i))" in line 11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the formula” in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Allowable Subject Matter
Claims 1-14 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  the closest prior arts of record teach methods of displaying angiographic images of a patient’s vascular system in forward temporal order (i.e., image(t), then image (t+1)) depicting an arrival time of a bolus contrast agent. However, none of them alone or in any combination teaches aligning the images in a sequentially reversed format (i.e., image(t+1), then image (t)), and displaying them as the temporally inverted data set with respect to when the bolus arrives in each pixel or voxel.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
U.S. Publication No. 2004/0142485 discloses methods for visualizing fluid flow through vessels
U.S. Patent No. 10,134,144 discloses methods for time resolved angiographic volume data with flow information

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Courtney J. Nelson whose telephone number is (571)272-3956. The examiner can normally be reached Monday - Friday 8:00 - 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571)272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/COURTNEY JOAN NELSON/Examiner, Art Unit 2668                                                                                                                                                                                                        
/VU LE/Supervisory Patent Examiner, Art Unit 2668